Opinion by
John D. Carroll, Commissioner
Affirming.
To recover damages for breach of contract, appellee brought this action. The oontract relied on is found in the following letters: “Boone, Ky., August 16, 1902. Mr. P. Jones, Paris, Ky. — Dear Sir: I have a chance to buy a lot of nice timber which might take me the rest of this year and the next in a small way to have made up in ties and get them on. "Will you take all that I could furnish — It would not exceed six thousand ties, at the present prices or any price that might hereafter be established. Let me hear from you soon.” On the following day, Jones, who was ro'admaster for appellant, replied: “ J. B. Coyle— I will take all the ties you put on at Gap within the next twelve months, provided they come up to regular specifications. Respectfully, P. Jones, R. M.” Under this contract, Coyle furnished 1,079 ties, which were accepted and paid for previous to October 10, 1902, upon which date he was notified by Jones that the company would not receive or pay for any ties after October 29th, unless the attachment suit that appellee had instituted against one of appellant’s employes was dismissed, and, upon the failure of appellee to dismiss the action,- appellant refused to receive from him any ties after October 29th. Appellee, at the time the contract was broken, had on hand a number of ties, and testified that he could and would have delivered to appellant, within 12 months from the date -of the oontract, and at the point therein designated, a sufficient number of suitable ties to make the 6,000 contracted for.
*857Appellant insists that there was no mutuality in the contract, and therefore it was not binding upon either party, and could be broken at any time by either. This argument'is rested upon the ground that the letter written by Jones is not an acceptance in terms of the offer made by appellee, as the offer was to furnish the ties “the rest of this year and the next,” and no place was specified for their delivery, nor was the class of ties described, whilst the letter of Jones said that he would accept all the ties' put “on at the Gap within the next twelve months, provided they came up to regular specifications.” It may be said for the reason indicated that this letter and the reply did not constitute a binding contract upon either party (N. Y. Life Ins. Co. v. Levy, 122 Ky., 457, 92 S. W., 325, 29 Ky. Law Rep., 6), but it was a contract not required by the statute of frauds to be in writing, and a part performance of it relieved it of the lack of mutuality contained in the writings. The letters which were uncertain were made definite by the conduct of the parties in construing them and performing the contract, and when the contract was thus accepted and. performed in part by both of the parties, it became a binding obligation upon each of them, and neither could -thereafter abandon or break it without responding in damages to the other. Where the performance of a contract not required to be in writing is not compulsory on one party, and he has an election to perform or not as he chooses, and he elects to perform his part of the contract, and the other party accepts his election, the want of mutuality is thereby eliminated, and he may then have a specific performance in proper eases against the adverse party although no cause of action would originally lie for a breach of performance. Page on Contracts, sec. 1619; Allen v. New Domain Oil & Gas Co., 73 S; W. *858747, 24 Ky. Law Rep., 2169; Huffman v. Colgan, 74 S. W., 724, 25 Ky. Law Rep., 98; James Lowe v. Ayer & Lord Tie Co., 97 S. W., 383, 29 Ky. Law Rep., 1302; Cooper v. Lansing Wheel Co. (Mich.) 54 N. W., 39, 34 Am. St. Rep., 341.
It is also urged that the court misinstructed the jury in defining the measure of damages that appellee might recover. The instruction upon this subject is as follows: “If you find for the plaintiff, you will find for him such a sum in damages, for the cross-ties he owned at the time the defendant refused, if it did refuse, to take any more ties, as will equal the difference between the contract price and the price for which plaintiff sold such ties, and the profits, if any, that the plaintiff would have realized on the remainder of the 6,000 ties to be delivered, such profits to be ascertained by deducting the difference if any between the contract price between the plaintiff and defendant and the market price of ties on defendant’s line of railroad at Boone Gap, and such further deduction as you find from the evidence to be reasonable for the less time engaged by plaintiff and for his release from the care, trouble, risk, and responsibility attending a full execution of the contract.” It is said that the measure of damage for the failure -to take the 288 ties on hand was the difference between the contract price and the market price at the time of the alleged breach, and generally this is the correct rule in estimating damages for breach of contracts such as this, but it appears from the evidence that there was no purchaser for these ties at or near the place they should have been delivered except appellant — -in fact, no market at all for the ties at or near the place of delivery, and therefore the market value of the manufactured ties could not be fixed — and where the facts of the case are such that the market price of the property cannot be determined with reasonable cer*859tainty, or when there is no purchaser for the property except the person with whom the contract is made and who has broken it, it is necessary that some other criterion of damage should be establishéd in order to afford the person injured relief for the loss he has sustained. And, in this case, the loss he sustained on the manufactured ties was the difference between the contract price and the price at which he was 'Obliged to sell the ties. Sedgwick on Damages, sec. 250; Sutherland on Damages, sec. 52. As to the ties not manufactured, the testimony showed that appellee could procure ties delivered at the Gap for a certain price which was less than he was being paid by appellant, and therefore as to ties not manufactured, the court properly instructed the jury that the measure of damage was the difference between the contract price and the market price, which latter was, in effect, the price appellee could purchase for.
Perceiving no error in the judgment, it is affirmed.
Response to petition for rehearing.
Writings must be reasonably construed in view of the situation and intention of the parties. It was manifestly contemplated by Coyle when he wrote his letter that the company would indicate when the ties were to be delivered and what ties it would take. When it indicated this and he assented to its action, ■the contract was closed. This assent might bg_in express words or it might be inferred-ÍToffi^conduet of which the company had notice^-ffilhe proof shows conduct on the part of Coyle, fYom which his assent should be clearly inferred. JEie contract bound Coyle to deliver as many of, the ties as he could get by ordinary care and diligénce in the time fixed and was not lacking in mutuality.
On the whole record, the ends of justice do not warrant a new trial. Petition overruled.